Citation Nr: 1534494	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  06-25 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an eye/skin disability, including meibomiamtis of the eyelids.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active military service from January 1965 to November 1969.

These matters come before the Boards of Veterans' Appeals (Board) on appeal from September 2005 and February 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

As it relates to the issue of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids, the Board in August 2010, denied this claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), 

In March 2012, the Court issued a single judge Memorandum Decision vacating the portion of the Board's August 2010 decision that denied the claim of service connection for an eye/skin disability, including meibomianitis of the eyelids, and remanding this claim for further proceedings consistent with the Memorandum Decision.  

In December 2012 the Board again denied this claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids.  The Veteran again appealed to the Court, and in April 2014, the Court issued a single judge Memorandum Decision vacating the Board's December 2012 decision, and remanding this claim for further proceedings consistent with the Memorandum decision. 

In December 2014, the Board remanded this matter again for additional development, to include a VA examination.  It does not appear that the directives of the Board remand were complied with, necessitating another remand.  

As it relates to the issue of service connection for a low back disorder, in his March 2012 substantive appeal, the Veteran requested a Board hearing.  In August 2014 correspondence, the RO informed the Veteran that he had been placed on the list for a Board hearing.  In a June 2015 Report of General Information, it was indicated that the Veteran no longer wished to attend a hearing.  

The Veteran's attorney, in a July 2015 letter, requested an additional 60 day extension to submit additional evidence and argument.  In a July 20, 2015 letter, the Veteran's attorney indicated that she had previously requested a 60 day extension earlier that month.  She noted that the evidence had been received and that she was submitting the evidence along with her letter and that she was no longer seeking the extension and would like the matter decided on the record, to include the additional evidence which she had submitted.  This matter is now ready for appellate review.  

The issue of service connection for an eye/skin disability, including meibomiamtis of the eyelids, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative joint and disc disease of the lumbar spine.

2.  The Veteran injured his low back in service.

3.  The Veteran has experienced "continuous" symptoms of low back problems since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint/disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to service connection for a low back disorder, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that his current low back disorder arises out of injuries sustained in service.  The Veteran has indicated that he injured his back while attending combat survival school after being flipped during judo.  He has reported that he was told to tough it out and thus he did not seek medical treatment.  He has indicated that ever since his injury in combat survival school he has had back pain.  The Veteran has also indicated that he injured his back during a bike accident in service.  He has reported treating his back pain with Advil.  

Service treatment records reveal that in August and October 1967, the Veteran was seen with complaints of back pain.  In August 1968, the Veteran was seen with complaints of abrasions to the arm and legs after falling off a bike.  At the time of the Veteran's October 1969 service separation examination, normal findings were reported for the spine.  However, on his October 1969 service separation report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had back trouble of any kind.  In the summary section of the report, the Veteran was noted to have chronic low back pain which had resolved with no recent difficulty.  

In support of his claim, the Veteran submitted statements from several individuals.  In a statement received in June 2010, the Veteran's spouse indicated that when she first married the Veteran he told her that he hurt his back in the Air Force.  She stated that for years he had been going to the doctor for back pain.  In a June 2010 statement, J. T. indicated that many years ago, the Veteran told him that he had hurt his back in the Air Force.  He stated that the Veteran had complained for back pain for as long as he had known him.  

In conjunction with his claim, the Veteran was afforded a VA examination in Janaury 2012.  The Veteran was diagnosed as having lumbar degenerative joint disease at that time.  

The examiner indicated that military service treatment records revealed that the Veteran was seen for back pain after pilonidal cyst excision in 1967.  He noted that the Veteran stated that he injured his back while attending combat survival school after being flipped during judo.  He also indicated that the Veteran reported that he was told to tough it out and thus he did not seek medical treatment.  The examiner stated that the Veteran indicated that ever since his injury in combat survival school he had had back pain.

Following examination, the examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner noted that the Veteran had radiographic evidence that his lumbar spine had undergone degenerative change after his discharge from the service.  He stated that the Veteran did not have a documented history of an event sustained while in the service to account for his degenerative spine condition.

In a January 2012 addendum opinion, the VA examiner indicated that his medical opinion remained the same.  He noted that the Veteran did complain of back pain while in the service.  He stated that he had noted this in his previous history associated with the prior examination.  The examiner indicated that after reviewing the service treatment records, he did not find evidence of an objective injury to the vertebral elements or spinal cord with respect to the Veteran.  Furthermore, he did not find evidence of any acute event that would explain his current degenerative spine condition.  The examiner noted that he did understand that the Veteran complained of back pain while in the service and that his separation report indicated he had chronic low back pain with no recent difficulty.  The examiner stated that this supported the fact that the Veteran did not sustain a significant injury to his low back.  The examiner noted that most adults would have back pain at some point in their life.  He indicated that this did not explain why one developed a degenerative spine condition.  The examiner further noted that many adults who had never served in the military developed a degenerative spine as they aged.  He stated that he could not attribute this Veteran's spine condition to military service.

In July 2015, the Veteran submitted a medical opinion from A. A., M.D.  In her report, Dr. A. indicated that she had been asked to write a medical opinion regarding the Veteran's claim for service connection for a low back disability.  In her report, Dr. A. made reference to the specific findings of back pain in the Veteran's service treatment records as well as the reports of back pain noted throughout the record, to include the findings made by the January 2012 VA examiner.  Dr. A. also referenced numerous articles with regard to the onset and etiology of back disorders.  Dr. A. indicated that it was her opinion that the Veteran's current degenerative disc disease had its origins while he was in service.  She noted that there were multiple entries for the Veteran where he complained of back pain, this was despite the fact that he stated that he was discouraged from going to seek medical attention for his back pain.  She further observed that there were buddy and spouse statements that reported that the Veteran had complaints of chronic back pain.  She indicated it was unclear why the VA examiner pointed out the fact that he did not find evidence of an objective injury to the vertebral elements or spinal cord with respect to the Veteran.  She noted that the service treatment records were beyond sparse and there was no imaging done.  So while there was no objective evidence, it was not because test results were negative, as the VA examiner implied, but because there was never any imaging or objective testing done.  She further observed that the VA examiner noted that there was no evidence of an acute injury that would explain the Veteran's current degenerative condition, but then the examiner contradicted himself by saying it was all a process of aging because individuals who have not been in the military can also have the condition.  She noted that the examiner did not take into account that degenerative disc disease was a cascading event.  Dr. A. indicated that while it was part of the aging process, that process could be accelerated by an antecedent event.  The event did not have to be a major trauma-although there was evidence in the record that the Veteran had both a bicycle and motorcycle accident while in service-it might be as simple as repetitive motion or poor body mechanics.  She further observed that the VA examiner also concluded that because the separation examination noted that the Veteran was not currently in back pain that it was a resolved issue.  Dr. A. indicated that it should be noted that the back condition was classified as chronic at separation, which implies that it was more than episodic.  She also noted that the literature she cited to indicated that discogenic disease might wax and wane prior to becoming persistent in nature.  She stated that as the evidence showed the Veteran had chronic back pain beginning in service, had documented traumatic accidents in service, with multiple documents documenting back pain despite the Veteran's statement that he was discouraged from seeking treatment for the condition, it was her expert opinion that the Veteran's current degenerative disc disease was more likely than not related to his military service.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of degenerative joint and disc disease of the lumbar spine.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his back in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a low back disability since service separation.  The Veteran has reported having had problems with his low back from the time of service.  In support of his claim, he has submitted statements from individuals who have known him for many years and who have observed the Veteran having continuous problems with his back since service.  The VA examiner has also noted that the Veteran had reported injuring his back in service and having had complaints of back pain since that time.  The evidence of record is sufficient to show continuous low back symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements regarding back pain along with the statements from individuals who have known him throughout this time period are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back disability since service separation that was later diagnosed as arthritis and disc disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to the 2012 VA examiner's opinions that the Veteran's degenerative joint and disc disease were less likely than not caused by an in-service injury, the opinion does not take into account the lay statements of continuity from various individuals who knew the Veteran throughout this time period.  Moreover, as indicated by Dr. A. in her opinion, the Veteran's back pain was classified as chronic on his service separation report of medical history.  Furthermore, Dr. A. provided detailed rationale and cited to medical literature as well as certain notations in the Veteran's treatment records, inservice and post-service, to support her propostion that the Veteran's low back disorder had its origins in service.  The medical opinions are at least in equipoise, requiring that reasonable doubt be resolved in favor of the Veteran.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service and has experienced "continuous" symptoms of a low back disorder now diagnosed as degenerative disc and joint disease since service separation.  As such, the criteria for presumptive service connection for a low back disorder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative disc and joint disease of the lumbar spine is granted.  


REMAND

In its December 2014 remand, the Board noted that the Veteran contended that while on active duty he was seen and treated by medics on the base for an eye infection after falling in a contaminated river in Thailand.  The Board observed that the service treatment records associated with the claims file were devoid of any complaints of or treatment for an eye infection.  The Board noted that the Court determined that the Board failed to adequately explain that the Veteran's service treatment records were complete or substantially complete in relevant part.  The Board indicated that while the Veteran's service treatment records appeared to be complete, there was no indication that any additional treatment records were sought with regard to any claimed treatment for an eye infection from the Base medics.  The Board found that, on remand, all reasonable attempts should be made to obtain any additional service treatment records.

The Board further observed that the Memorandum Decision also found that the Board had made an impermissible medical determination when it found that because the service treatment records were complete that the Veteran would have at least complained of problems with his eyes after the alleged injury in service.  It was noted that the Board made a determination as to the relative severity, common symptomatology, and usual treatment for the Veteran's diagnosed meibomianitis without citing to any independent medical evidence to corroborate its findings that had the injury occurred, the Veteran would have complained of eye problems.  The Board noted that the Court suggested the Board seek a medical opinion if necessary to determine whether the Veteran's diagnosed meibomianitis ordinarily would have been recorded had it occurred.  The Board observed that the Veteran was afforded a VA examination in August 2005 at which time the examiner found that the current disability was at least as likely as not related to the in-service eye infection.  The Board found, however, that it was unclear how the examiner came to such conclusion, as he did not offer any reasons as to why the meibomianitis was related to service.  The Board indicated that as there were medical questions that need to be addressed further, a thorough examination and opinion was necessary.

The Board indicated that the RO should request from the appropriate facility any additional service treatment records relevant to the Veteran's claimed in-service eye infection.  The Board also noted that the RO should request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his eye disability since August 2005 and that all identified records should be obtained. 

The Board then indicated that after obtaining all outstanding records, the Veteran was to be scheduled for an examination to adequately determine the etiology of his eye disability.  The entire record was to be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner was to specifically identify any eye disorder found to be present.  For each diagnosed eye disorder, the examiner was to offer an opinion as to whether such was at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's military service, to include any in-service eye infection.

The examiner was also asked to opine as to whether the Veteran's diagnosed meibomianitis ordinarily would have been recorded in the treatment records had it occurred during service.  Complete and detailed rationale was to be provided for all opinions rendered.

To date, none of the requested actions have taken place.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate facility any additional service treatment records relevant to the Veteran's claimed in-service eye infection.

Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his eye disability since August 2005.  Thereafter, all identified records should be obtained. 

For private treatment records, if the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 . 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After obtaining all outstanding records, schedule the Veteran for an examination to adequately determine the etiology of his eye disability.  The entire record should be made available to and be reviewed by the examiner in conjunction with the examination, with the examiner noting such review in his/her report.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any eye disorder found to be present.

For each diagnosed eye disorder, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's military service, to include any in-service eye infection.

The examiner is also asked to opine as to whether the Veteran's diagnosed meibomianitis ordinarily would have been recorded in the treatment records had it occurred during service.

A complete and detailed rationale must be provided for all opinions rendered.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


